AO 257(Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY: □ COMPLAINT                      INFO RMATION             □ INDICTMENT                            Name of District Court, and/or Judge/Magistrate Location

                                                              □ SUPERSEDING                                                      FfiBNIA
                                                                                                        NORTHERN DISTRICT OF CALIFC
             OFFENSE CHARGED
                                                                                                                        OAKLAND DIVISION
                                                                           Petty
 18 U.S.C. § 641 - Theft of Government Property;                     □
 18 U.S.C. § 981(a)(1 )(C) & 28 U.S.C § 2461 (c) - Criminal
                                                                           Minor
 Forfeiture                                                          □                          DEFENDANT-U.S

                                                                           Misde
                                                                                                                                                •"A 23
                                                                           meanor              I CONRAD EMORY DANDRIGE,
                                                                           Felony
                                                                     □                           DISTRICT COURT NUMBER
PENALTY:       18 U.S.C. §641:1 year in prison; $100,000 fine; 1 year of supervised
               release; Potential forfeiture; and $100 special assessment.                        CR 19-328
                                                                                                                            MAG
                                                                                                                            DEFENDANT

                                PROCEEDING                                                           IS WOriN CUSTODY
                                                                                                      Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, If any)                                    1) 13 if not detained give date any prior              .
                                                                                                      summons was served on above charges ^
                     Department of Homeland Security
       person is awaiting trial in another Federal or State Court,                            2) 13 Is a Fugitive
  □    give name of court

                                                                                              3) 13 Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
  □    per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                     IS IN CUSTODY

                                                                                              4) 3             charge
       this is a reprosecution of
       charges previously dismissed                                                           5) I I On another conviction             "1
  □    which were dismissed on motion                               SHOW                                                                ^ 3 Federal 3 State
       of:                                                        DOCKET NO.
                                                                                              6) 3 Awaiting trial on other charges
        Q U.S. ATTORNEY               Q DEFENSE
                                                              }                                       If answer to (6) is "Yes", show name of institution

       this prosecution relates to a                                                                                                 if "Yes"
  I I pending case involving this same                                                           Has detainer EH
       defendant                                                  MAGISTRATE
                                                                   CASE NO.
                                                                                                 been filed?
                                                                                                              3 No             }    give date
                                                                                                                                    filed       _
                                                                                                                             Month/DayA'ear
                                                                                                 DATE OF
                                                                                                                »
                                                              }
       prior proceedings or appearance(s)
                                                                                                 ARREST
  I I before U.S. Magistrate regarding this
       defendant were recorded under                                                             Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                        DATE TRANSFERRED              ^            Month/DayA'ear
Furnishing information on this form                   DAVID L.ANDERSON                           TO U .S. CUSTODY

                                  I U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                                This report amends AO 257 previously submitted
Attorney (if assigned)                         ANDREW J.BRiGGS, SAUSA

                                                              ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:

        3 SUMMONS 3 NO PROCESS* 3 WARRANT                                             Bail Amount:

        if Summons, complete following:
                                                                                      * Where defendant previously apprehended on complaint, no new summons or
        3 Arraignment 3 Initial Appearance                                            warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                      Date/Time: 8/16/19 at 10:30 A.M.          Before Judge: Donna M. Ryu

        Comments:
